     Case 2:20-cr-00154-JFW Document 24-1 Filed 06/01/20 Page 1 of 7 Page ID #:92



 1   NICOLA T. HANNA
     United States Attorney
 2   BRANDON D. FOX
     Assistant United States Attorney
 3   Chief, Criminal Division
     MACK E. JENKINS (Cal. Bar No.242101)
 4   VERONICA DRAGALIN (Cal. Bar No. 281370)
     Assistant United States Attorney
 5   Public Corruption and Civil Rights Section
          1500 United States Courthouse
 6        312 North Spring Street
          Los Angeles, California 90012
 7        Telephone: (213) 894-2091
          Facsimile: (213) 894-2927
 8        Email:     mack.jenkins@usdoj.gov
                     veronica.dragalin@usdoj.gov
 9
     Attorneys for Plaintiff
10   UNITED STATES OF AMERICA

11                           UNITED STATES DISTRICT COURT

12                     FOR THE CENTRAL DISTRICT OF CALIFORNIA

13
     UNITED STATES OF AMERICA,                   No. CR 20-154-JFW
14
               Plaintiff,                        [PROPOSED] ORDER SETTING FORTH
15                                               FACTUAL FINDINGS PURSUANT TO
                     v.                          THE CARES ACT
16
     JUSTIN JANGWOO KIM,
17
               Defendant.
18

19
          The Court, having read and considered the parties’ stipulation
20
     regarding request for an order setting forth factual findings
21
     regarding the necessity of proceeding by video teleconference in this
22
     case, hereby issues the following factual findings:
23
          1.    On March 13, 2020, the President of the United States
24
     issued a proclamation declaring a National Emergency in response to
25
     the COVID-19 (Coronavirus Disease) pandemic.
26
          2.    The Governor of the State of California declared a
27
     Proclamation of a State of Emergency to exist in California on March
28

                                             1
     Case 2:20-cr-00154-JFW Document 24-1 Filed 06/01/20 Page 2 of 7 Page ID #:93



 1   4, 2020.   Health Officers from Los Angeles, Riverside, Orange, San

 2   Bernardino, Santa Barbara, San Luis Obispo, and Ventura Counties

 3   subsequently issued local emergency orders and proclamations related

 4   to public gatherings.

 5        3.    To date, several thousand people within the Central

 6   District of California have been confirmed to be infected with COVID-

 7   19 and the number of those infected continues to rise, causing an

 8   emergency pandemic.

 9        4.    In their continuing guidance, the Centers for Disease

10   Control and Prevention and other public health authorities have

11   suggested the public avoid social gatherings in groups of more than

12   10 people and practice physical distancing (within about six feet)

13   between individuals to potentially slow the spread of COVID-19.                The

14   virus is thought to spread mainly from person-to-person contact, and

15   no vaccine currently exists.

16        5.    These social distancing guidelines -- which are essential

17   to combatting the virus -- are generally not compatible with holding

18   in-person court hearings.

19        6.    On March 27, 2020, Congress passed the Coronavirus Aid,

20   Relief, and Economic Security Act (“CARES Act”), which authorized the

21   Judicial Conference of the United States to provide authority to

22   Chief District Judges to permit certain criminal proceedings to be

23   conducted by video or telephonic conference.

24        7.    Under § 15002(b) of the CARES Act, “if the Judicial

25   Conference of the United States finds that emergency conditions due

26   to the national emergency declared by the President under the

27   National Emergencies Act (50 U.S.C. 1601 et seq.) with respect to the

28   Coronavirus Disease 2019 (COVID–19) will materially affect the

                                           2
     Case 2:20-cr-00154-JFW Document 24-1 Filed 06/01/20 Page 3 of 7 Page ID #:94



 1   functioning of either the Federal courts generally or a particular

 2   district court of the United States, the chief judge of a district

 3   court . . . specifically finds, upon application of the Attorney

 4   General or the designee of the Attorney General, or on motion of the

 5   judge or justice, that felony pleas under Rule 11 of the Federal

 6   Rules of Criminal Procedure and felony sentencings under Rule 32 of

 7   the Federal Rules of Criminal Procedure cannot be conducted in person

 8   without seriously jeopardizing public health and safety, and the

 9   district judge in a particular case finds for specific reasons that

10   the plea or sentencing in that case cannot be further delayed without

11   serious harm to the interests of justice, the plea or sentencing in

12   that case may be conducted by video teleconference, or by telephone

13   conference if video teleconferencing is not reasonably available.”

14        8.    On March 29, 2020, the Judicial Conference of the United

15   States made the appropriate findings as required under the CARES Act,

16   finding specifically that “emergency conditions due to the national

17   emergency declared by the President under the National Emergencies

18   Act (50 U.S.C. § 1601, et seq.) with respect to the Coronavirus

19   Disease 2019 (COVID-19) have materially affected and will materially

20   affect the functioning of the federal courts generally.”

21        9.    On March 29, 2020, the Chief Judge of this District also

22   made the appropriate findings as required under the CARES Act,

23   finding “that felony pleas under Rule 11 of the Federal Rules of

24   Criminal Procedure and felony sentencings under Rule 32 of the

25   Federal Rules of Criminal Procedure cannot be conducted in person

26   without seriously jeopardizing public health and safety.            As a

27   result, if judges in individual cases find, for specific reasons,

28   that felony pleas or sentencings in those cases cannot be further

                                           3
     Case 2:20-cr-00154-JFW Document 24-1 Filed 06/01/20 Page 4 of 7 Page ID #:95



 1   delayed without serious harm to the interests of justice, judges may,

 2   with the consent of the defendant or the juvenile after consultation

 3   with counsel, conduct those proceedings by video conference, or by

 4   telephonic conference if video conferencing is not reasonably

 5   available.”

 6        10.   Through this order, I now find that the guilty-plea hearing

 7   in this case cannot be further delayed without serious harm to the

 8   interests of justice.     My specific reasons are as follows:

 9              a.    On March 19, 2020, the Chief Judge of this District

10   activated The Continuity of Operations (“COOP”) Plan for the Central

11   District of California.      Under the COOP Plan, all of the Courthouses

12   of the Central District of California are closed to the public except

13   for hearings on criminal duty matters.        Hearings by video and

14   telephonic conference may be held by individual Judges in certain

15   criminal matters.

16              b.     On May 28, 2020, the Chief Judge of this District

17   issued General Order No. 20-08, which extended the COOP at least

18   through June 22, 2020.     The order also provided that “[h]earings in

19   any criminal matter may proceed in-court when the Court enters Phase

20   2 of the reopening [no earlier than June 22, 2020].”

21              c.    On April 9, 2020, the Judicial Council of the Ninth

22   Circuit declared a judicial emergency in this District pursuant to 18

23   U.S.C. § 3174(d).     The Judicial Council declared this emergency

24   because, among other reasons, the Central District of California is

25   one of the busiest judicial districts in the country.

26              d.    As described in the report accompanying the Judicial

27   Council’s declaration, this District currently ranks 3rd in the Ninth

28   Circuit and 12th nationally in weighted filings, with 692 weighted

                                           4
     Case 2:20-cr-00154-JFW Document 24-1 Filed 06/01/20 Page 5 of 7 Page ID #:96



 1   filings per judgeship for the 12-month period ending December 31,

 2   2019.   Considering the 10 judicial vacancies, the adjusted weighted

 3   filings per judge is 1,076.      Overall, the total civil and criminal

 4   filings in the District reached 16,890 in 2019.

 5                e.    Prior to the Judicial Council declaring the judicial

 6   emergency, the number of criminal cases filed by the U.S. Attorney’s

 7   Office had risen substantially over previous totals.           The USAO has

 8   represented that the number of AUSAs in the Central District is at an

 9   all-time high, and that the USAO will soon have approximately 220

10   AUSAs to prosecute criminal cases.

11                f.    This District is authorized 27 permanent judgeships,

12   one temporary judgeship, and has 10 vacancies, the oldest of which

13   has remained unfilled since 2014.         All are categorized as judicial

14   emergencies.      There are eight nominees pending, but due to the COVID-

15   19 pandemic the status of confirmation hearing dates remains

16   uncertain. Seven active district judges are eligible to take senior

17   status or retire immediately.

18                g.    Since 2011, this District has requested anywhere from

19   8 to 13 additional judgeships.       The District has not received any

20   additional permanent or temporary judgeships since 1990.

21                h.    As the Judicial Conference concluded, the

22   exceptionally large number of cases pending in this District

23   represents an emergency.      A vacancy on a district court is generally

24   considered an “emergency” if the court’s “weighted filings” exceed

25   600 per judgeship.     The Central District of California’s weighted

26   filings, 692 per judgeship (61 percent above the Conference

27   standard), are high enough for each Judge’s caseload to be deemed an

28   emergency.

                                           5
     Case 2:20-cr-00154-JFW Document 24-1 Filed 06/01/20 Page 6 of 7 Page ID #:97



 1                i.   In normal times, these extreme caseloads can interfere

 2   with the prompt resolution of cases and administration of justice in

 3   this District.    In an October 2019 letter to the White House and

 4   Congress, the Chief Judge of this District warned that “[a]s alarming

 5   as this is, the situation may well worsen.         Many of the active

 6   district judges on the Court who are eligible to retire continue to

 7   serve, despite the ever growing workload.         If all of them chose to

 8   retire, only eleven active judges would remain, putting at grave risk

 9   our Court’s ability to serve the millions of people in the Central

10   District.”

11                j.   The ongoing COVID-19 pandemic will only exacerbate

12   these serious problems.      As described in an April 9 Bloomberg article

13   entitled “Short-Benched U.S. Trial Courts Face Post-Pandemic Crisis,”

14   districts with high caseloads and a large number of judicial

15   vacancies -- such as this District -- will be challenged to deal with

16   the huge backlog of trials, hearings, sentencings, and other matters

17   once normal operations resume.       In an email to Bloomberg commenting

18   on this article, the Chief Judge of this District agreed that the

19   Central District of California will have a “significant backlog of

20   trials” when normal operations resume.        She further expressed that

21   the Judicial Council’s recent declaration was “critical for us, given

22   that all ten of our district judge vacancies have been declared

23   judicial emergencies, and that we have an extremely heavy caseload.”

24                k.   Given these facts, it is essential that Judges in this

25   District resolve as many matters as possible via video teleconference

26   and telephonic hearing while the COOP Plan remains in effect.            By

27   holding these hearings now, this District will be in a much better

28

                                           6
     Case 2:20-cr-00154-JFW Document 24-1 Filed 06/01/20 Page 7 of 7 Page ID #:98



 1   position to work through the backlog of criminal and civil matters

 2   once in-person hearings resume.

 3        11.   I therefore conclude that the guilty-plea hearing in this

 4   case cannot be further delayed without serious harm to the interests

 5   of justice.   If the Court were to delay this hearing until it can be

 6   held in-person, it would only add to the enormous backlog of criminal

 7   and civil matters facing this Court, and every Judge in this

 8   District, when normal operations resume.

 9        12.   The defendant in this case consents to proceed with his

10   guilty-plea hearing by video teleconference.

11        13.   Based on the findings above, and my authority under

12   § 15002(b) of the CARES Act, the guilty-plea hearing in this case

13   will be conducted by video teleconference as soon as possible.

14

15        IT IS SO ORDERED.

16

17

18    DATE                                     THE HONORABLE JOHN F. WALTER
                                               UNITED STATES DISTRICT JUDGE
19

20

21   Presented by:

22
           /s/
23   VERONICA DRAGALIN
     Assistant United States Attorney
24

25

26

27

28

                                           7
